The opinion Of the court was delivered by
Collamer, J.
This land belonged to tenants in common} among whom was the plaintiff and Lefiingwell. The defendant took a deed of the lot from Barnum, who had no interest therein, and entered into possession, and thus became a dis-seisor of the owners. The only effect of the Barnum deed was to give color or character to the defendant’s possession ; that is, it showed the geographical extent of his claim and that hé held in his own right and not as tenant to the owners; and fifteen years’ possession would; by our statute, have given him a title. He Was, however, still but a disseisor, and the lot having certain visible boundaries, he, by claiming in his own right and possessing fifteen years, would have acquired the same right, by our statute, without the deed of Barnum as with it. But a disseisor may purchase the legal title to the land he possesses and thereby acquire all the rights and be subject to all the liabilities of other purchasers. The defendant procdved a legal conveyance of Leffingwell’s interest in this land; for such was the legal effect of the deed from the administrator. The defendant thereby became a tenant in common with the plaintiff, and so entitled to take or to hold the possession of the land; as well as the plaintiff. Entitled to the rights, he became subject to the liabilities of a tenant in common. No longer a disseisor, he could make no further claim under his Barnum deed as against his co-tenants, but possessed, as all tenants in common áre in law presumed to possess, until the contrary is shown, that is, according to their íegal title,per my et per tout. Frdm that time the plaintiff could sustain no ejectment against the defendant, his co-tenant, until he was guilty of an ouster or disseisin of the plaintiff, of which no proof was offered;
Judgment, affirmed;